IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                September 25, 2009
                               No. 08-11120
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

KEASHA ANTIONETTE TURNER,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:07-CR-139-1


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Keasha Antionette Turner appeals the sentence imposed following her
guilty plea conviction for conspiracy to commit bank fraud in violation of 18
U.S.C. §§ 2, 1344. She argues that the district court improperly calculated the
offense level using the charge limits of the credit card accounts as the measure
of the intended loss under U.S.S.G. § 2B1.1. She argues that the district court




      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-11120

should have calculated her offense level using the actual charges to the accounts
as the amount of loss under § 2B1.1.
      Turner objected to the calculation of the loss amount at the sentencing
hearing.   She argues that because she is challenging the district court’s
application of the Guidelines, the proper standard of review is de novo review.
The district court’s determination of the amount of loss is a factual finding
reviewed for clear error, and the court receives “wide latitude to determine the
amount of the loss and should make a reasonable estimate based on available
information.” United States v. Jones, 475 F.3d 701, 705 (5th Cir. 2007). When
reviewing a district court’s loss calculations, this court must determined
“whether the sentencing court applied an acceptable method of calculating the
amount of loss, which must bear a reasonable relation to the actual harm of the
offense.” Id. A factual finding is not clearly erroneous unless it is implausible
when the record is considered as a whole. United States v. Caldwell, 448 F.3d
287, 290 (5th Cir. 2006).
      Turner has not shown that the district court’s determination of the loss
amount was clearly erroneous. See id. Turner’s argument that she intended to
charge the credit card accounts only a few times and then stop in order to avoid
detection is not supported by the record. The district court determined that
Turner should be held responsible for the credit cards’ limits because she not
only used the cards herself, she also gave the credit card information to other
people and had no control over the amount that these people charged to the
accounts. Turner also attempted to charge amounts that were thwarted by
blocks on the accounts and attempted to charge accounts for which no actual
losses resulted. Further, Turner’s coconspirator, Andrea Renee, who worked at
Citibank, removed blocks on some accounts, which allowed more fraudulent
charges to be made on those accounts. Turner’s actions and lack of control over
others’ use of the accounts indicate that she intended others to use the credit
card accounts up to the credit cards’ limits. Turner put the victims at risk for

                                       2
                                  No. 08-11120

the entire amount of the credit cards’ limits. See United States v. Morrow, 177
F.3d 272, 301 (5th Cir. 1999) (affirming amount of loss based on intended loss
because defendants had no control over whether mobile home consumers would
repay fraudulently obtained loans); see also United States v. Sowell, 998 F.3d
249, 251-52 (5th Cir. 1993) (affirming amount of loss finding of credit card limits
based on defendant’s intent and his transfer of credit cards to others increasing
likelihood that loss would be credit cards’ limits). Therefore, Turner has not
should that the district court’s determination that the amount of intended loss
was the credit cards’ limits was clearly erroneous.
      AFFIRMED.




                                        3